





OnDeck>




Business Loan and Security Agreement




This Business Loan and Security Agreement Supplement is part of (and
incorporated by reference into) the Business Loan and Security Agreement.
Borrower should keep this important legal document for Borrower's records.

Borrower:

VAPOR HUB INTERNATIONAL INC

Lender:

Bofl Federal Bank

Disbursement Amount: Amount of ban less Origination Fee

Note that the Disbursement Amount will be net of (a) any principal amount owed
to Lender from an existing loan or (b) any amount used to pay off an existing
obligation owed to a third party lender.

$173,125.00

Amount of Loan:

$175,000.00

Total Repayment Amount:

Sum of Amount of Loan and Interest Charge when all payments are made on time

$215,249.58

Payment Schedule:

126 payments of $1,708.33 due each Business day beginning on the first business
day after the Disbursement Amount is disbursed. (collectively, the 'Daily
Repayment Amount')

“Business day” means any Monday through Friday, except for Federal Reserve
holidays.

Interest Charge:

Dollar amount of interest that the Loan will cost (does not include any Fees)

$40,249.58

Interest Rate:

(Interest rate paid on Amount of Loan if all payments made as scheduled. This
Interest Rate is not an annualized interest rate)

23%

Payment Multiplier:

(The per dollar cost of the loan)

$1.230

Fees:

Origination Fee: $1,875.00 Returned Payment Fee: $25.00

Late Fee: (maximum $50 within any 20 day period) $10.00

Prepayment Discount Percentage:

A "Prepayment Discount Percentage" of 25% will apply with respect to this Loan
to the extent that the Borrower prepays this Loan in whole in accordance with,
and subject to, Section 10 of the Business Loan and Security Agreement.

Renewals:

Remaining unpaid interest on this Loan will be eligible to be forgiven by Lender
if, Borrower is current on its scheduled payments with respect to this Loan and,
while this Loan is outstanding, Borrower enters into a business loan and
security agreement for a new qualifying term loan with Lender, a portion of the
proceeds of which is used to repay this Loan in whole.




Please initial this document here ________________.





Interest Rate

The interest rate disclosed on this Business Loan and Security Agreement
Supplement (the "Interest Rate”) is the rate of interest calculated by dividing
the Amount of Loan by the Interest Charge. This calculation assumes that all
payments are made as scheduled. THIS INTEREST RATE DOES NOT INCLUDE ANY FEES AND
IS NOT ANNUALIZED AND, THEREFORE, IS NOT AN ANNUAL PERCENTAGE RATE ("APR").

The APR equals a single percentage number that represents the actual yearly cost
of funds over the term of a loan and includes any fees or additional costs
associated with the loan, The APR on this loan can be compared to the APR of
other loan programs to give you a consistent means of comparing rates and
programs to the extent programs have different ban terms and fee structures.

Payment Multiplier

The Payment Multiplier is the Total Repayment Amount divided by the Amount of
Loan.

Disbursement Amount

The Disbursement Amount is the Amount of Loan minus the Origination Fee and the
payoffs of prior loans/lines to the extent applicable.

Fees

The Origination Fee is deducted at the time of disbursement.

Total Repayment Amount

The Total Repayment Amount includes the Amount of Loan plus the Interest
Charged.

Loan Pricing Disclosure

Lender uses a system of risk-based pricing to determine interest charges and
fees. Risk-based pricing is a system that evaluates the risk factors of your
application and adjusts the interest rate and discount points up or down based
on this risk evaluation.

Although Lender believes that its loan process provides expedited turnaround
time and its underwriting process provides greater likelihood of approval of
your loan, this loan may be a higher cost loan than loans that may be available
through other lenders. You should fully consider all costs and fees associated
with this loan and compare your available alternatives to this loan. You are
encouraged to engage appropriate advisors to the extent you believe necessary to
evaluate the terms of this loan.

LOAN FOR SPECIFIC PURPOSES ONLY

The proceeds of the requested Loan may solely be used for the specific purposes
as set forth in the Use of Proceeds Certification of the Business Loan and
Security Agreement. IN ADDITION, THE LOAN WILL NOT BE USED FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES. Borrower understands that Borrower's agreement not to use
the Loan proceeds for personal, family or household purposes means that certain
important duties imposed upon entities making loans for consumer/personal
purposes, and certain important rights conferred upon consumers, pursuant to
federal or state law will not apply to this transaction.

Please initial this document here ________________.

1.

INTRODUCTION. This Business Loan and Security Agreement (together with the
accompanying Business Loan and Security Agreement Supplement and the
accompanying Authorization Agreement for Direct Deposit (ACH Credit) and Direct
Payments (ACH Debits), this ”Agreement") governs your business loan (“Loan")
made by Bofl Federal Bank and serviced by On Deck Capital, Inc. ("Service).
Please read it and keep it for your reference. En this Agreement, the words
”you," “your” and 'Borrower' means the Borrower identified on the signature page
of this Business Loan and Security Agreement. Each Guarantor identified on the
signature page of this Business Loan and Security Agreement shall be referred to
individually as “Guarantor” and collectively as ”Guarantors" in this Agreement
The words ”Lender, ”we”, ”us”, and 'our mean Boil Federal Bank or its
successor(s) and assign(s).



2.

EFFECTIVE DATE. This Agreement begins on the date we accept this Agreement in
California. Borrower understands and agrees that Lender may postpone, without
penalty, the disbursement of amounts to Borrower until all required security
interests have been perfected and Lender has received all required personal
guarantees or other documentation.



3.

AUTHORIZATION. Borrower agrees that the Loan made by Lender to Borrower shall be
conclusively deemed to have been authorized by Borrower and to have been made
pursuant to a duly authorized request on its behalf.



4.

LOAN FOR SPECIFIC PURPOSES ONLY. The proceeds of the requested Loan may solely
be used for the specific purposes as set forth in the Use of Proceeds
Certification contained in Section 50 below, and not for any other purposes. In
addition, the Loan will not be used for personal, family or household purposes.
Borrower understands that Borrower's agreement not to use the Loan proceeds for
personal, family or household purposes means that certain important duties
imposed upon entities making loans for consumer/personal purposes, and certain
important rights conferred upon consumers, pursuant to federal or state law will
not apply to the Loan or the Agreement. Borrower also understands that Lender
will be unable to confirm whether the use of the Loan conforms to this section.
Borrower agrees that a breach by Borrower of the provisions of this section will
not affect Lender's right to (i) enforce Borrower's promise to pay for all
amounts owed under this Agreement, regardless of the purpose for which the Loan
is in fact obtained or (ii) use any remedy legally available to Lender, even if
that remedy would not have been available had the Loan been made for consumer
purposes.



5.

DISBURSEMENT OF LOAN PROCEEDS AND MAINTENANCE OF BORROWER'S BANK ACCOUNT. If
Borrower applied and was approved for a Loan, Borrowers Loan will be disbursed
upon approval as provided in the accompanying Authorization Agreement for Direct
Deposit (ACH Credit) and Direct Payments (ACH Debits). Borrower agrees to
maintain Direct Payments (ACH Debits) in its operating account which is the
account that was reviewed in conjunction with underwriting and approval of this
Loan (including keeping such account open until the Total Repayment Amount had
been completely repaid).



6.

PROMISE TO PAY. Borrower agrees to pay Lender the Total Repayment Amount shown
in the accompanying Business Loan and Security Agreement Supplement in
accordance with the Payment Schedule shown in the accompanying Business Loan and
Security Agreement Supplement, Borrower agrees to enroll in Lender's Automatic
Payment Plan and authorizes Lender to collect required payments as provided in
the accompanying Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debits). If required by Lender, Borrower further agrees and
authorizes Lender or its Servicer to collect required payments from a transfer
account established pursuant to certain Transfer Account Loan Documentation that
will be provided by Lender in connection with this Business Loan and Security
Agreement if applicable.



7.

ALTERNATIVE PAYMENT METHODS. If Borrower knows that for any reason Lender will
be unable to process a payment under Lenders Automatic Payment Plan, then
Borrower must either restore sufficient funds such that the missed payment can
be collected as provided in the accompanying Authorization Agreement for Direct
Deposit (ACH Credit) and Direct Payments (ACH Debits), or promptly mail or
deliver a check to Lender in the amount of the missed payment or, if offered,
make the missed payment by any pay-by-phone or on-line service that Lender may
make available from time to time. If Borrower elects to send payments on
Borrower's Account by postal mail, then Borrower agrees to send such payments to
our Servicer, On Deck Capital, 901 N Stuart Street, Suite 700. Arlington, VA
22203, Attn: Director of Operations. Ali alternative payments must be made in
good funds by check, money order, wire transfer, automatic transfer from an
account at an institution offering such service, or other instrument in U.S.
Dollars. Borrower understands and agrees that payments made at any other address
than as specified by Lender may result in a delay in processing and/or
crediting. If Borrower makes an alternative payment on Borrower's Loan by mail
or by any pay-by-phone or on-line service that Lender makes available while
Borrower is enrolled in the Automatic Payment Plan, Lender may treat such
payment as an additional payment and continue to process Borrowers scheduled
Automatic Payment Plan payments or may reduce any scheduled Automatic Payment
Plan payment by the amount of any such additional payment received.



8.

APPLICATION OF PAYMENTS. Subject to applicable law, Lender reserves the right to
allocate and apply payments received on Borrower's Loan between principal,
interest and fees in any manner Lender chooses in Lenders sole discretion it
being understood and agreed that any fees and interest will generally be paid
during the earlier portion of the term.



9.

POSTDATED CHECKS, RESTRICTED ENDORSEMENT CHECKS AND OTHER DISPUTED OR QUALIFIED
PAYMENTS. Lender can accept late, postdated or partial payments without losing
any of Lender's rights under this Agreement (a postdated check is a check dated
later than the day it was actually presented for payment). Lender is under no
obligation to hold a postdated check and Lender reserves the right to process
every item presented as if dated the same date received by Lender or Lenders
check processor unless Borrower gives Lender adequate notice and a reasonable
opportunity to act on it Except where such notice and opportunity is given,
Borrower may not hold Lender liable for depositing any postdated check. Borrower
agrees not to send Lender partial payments marked "paid in full," "without
recourse," or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Agreement. All
notices and written communications concerning postdated checks, restricted
endorsement checks (including any check or other payment instrument that
indicates that the payment constitutes "payment in full" of the amount owed or
that is tendered with other conditions or limitations or as full satisfaction of
a disputed amount) or any other disputed, nonconforming or qualified payments,
must be mailed or delivered to our Servicer, On Deck Capital, Customer Service,
901 N Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of
Operations.

10. PREPAYMENT. Borrower may prepay Borrowers Loan in whole on any Business day
by paying Lender the sum total of the Total Repayment Amount, any Returned
Payment Fees, and any Late Fees, in each case as described in the accompanying
Business Loan and Security Agreement Supplement less (i) the amount of any Loan
payments made prior to such prepayment and (ii) the product of (x) the
percentage identified as the applicable Prepayment Discount





Percentage in the accompanying Business Loan and Security Agreement Supplement;
and (y) the aggregate amount of unpaid interest remaining on the Borrower's Loan
as of such date as determined by Lenders records in accordance with Section 8.
Borrower may prepay Borrowers Loan in part on any Business day and such payment
shall be applied against the Total Repayment Amount, any Returned Payment Fees,
and any Late Fees, in each case as described in the accompanying Borrower's
Business Loan and Security Agreement Supplement.

11. SECURITY INTEREST. Borrower hereby grants to Lender, the secured party
hereunder, a continuing security interest in and to any and all "Collateral' as
described below to secure payment and performance of all debts, liabilities and
obligations of Borrower to Lender hereunder and also any and all other debts,
liabilities and obligations of Borrower to Lender of every kind and -
description, direct or indirect, absolute or contingent, primary or secondary,
due or to become due, now existing or hereafter arising, related to the Loan
described in this Agreement, whether or not contemplated by the parties at the
time of the granting of this security interest, regardless of how they arise or
by what agreement or instrument they may be evidenced or whether evidenced by
any agreement or instrument, and includes obligations to perform acts and
refrain from taking action as well as obligations to pay money including,
without limitation, all interest, other fees and expenses (all hereinafter
called 'Obligations"). The Collateral includes the following property that
Borrower (or Guarantor, if applicable, pursuant to Section 12) now owns or shall
acquire or create immediately upon the acquisition or creation thereof; (i) any
and all amounts owing to Borrower now or in the future from any merchant
processor(s) processing charges made by customers of Borrower via credit card or
debit card transactions; and (ii) all other tangible and intangible personal
property, including, but not limited to (a) cash and cash equivalents, (b)
inventory, (c) equipment, (d) investment property, including certificated and
uncertfficated securities, securities accounts, security entitlements, commodity
contracts and commodity accounts, (e) instruments, including promissory notes



(f)

chattel paper, including tangible chattel paper and electronic chattel paper,

(g)

documents, (h) letter of credit rights, (i) accounts, including health-care
insurance receivables, (I) deposit accounts, (k) commercial tort claims,

(I) general intangibles, including payment intangibles and software and

(m) as-extracted collateral as such terms may from time to time be defined in
the Uniform Commercial Code. The security interest Borrower (or Guarantor, if
applicable, pursuant to Section 12) grants includes all accessions, attachments,
accessories, parts, supplies and replacements for the Collateral, all products,
proceeds and collections thereof and all records and data relating thereto.
Lender disclaims any security interest in household goods in which Lender is
forbidden by law from taking a security interest.




12. PROTECTING THE SECURITY INTEREST. Borrower agrees that Lender and/or Lenders
Representative may file any financing statement, lien entry form or other
document Lender and/or Lender's Representative requires in order to perfect,
amend or continue Lenders security interest in the Collateral and Borrower
agrees to cooperate with Lender and Lenders Representative as may be necessary
to accomplish said filing and to do whatever Lender or Lender's Representative
deems necessary to protect Lender's security interest in the Collateral.
Borrower and Guarantor each agree that, if any Guarantor is a corporate entity,
then Lender or Lender's Representative may file any financing statement, lien
entry form or other document against such Guarantor or its property that Lender
and/or Lender's Representative requires in order to perfect, amend or continue
Lenders security interest in the Collateral. Any such Guarantor agrees to
cooperate with Lender and Lender's Representative as may be necessary to
accomplish said filing and to do whatever Lender and Lenders Representative
deems necessary to protect Lender's security interest in the Collateral. In this
Agreement, 'Lender's Representative" means any entity or individual that is
designated by Lender to serve in such capacity.




13.

LOCATION OF COLLATERAL; TRANSACTIONS INVOLVING COLLATERAL. Unless Lender has
agreed otherwise in writing, Borrower agrees and warrants that (i) all
Collateral (or records of the Collateral in the case of accounts, chattel paper
and general intangibles) shall be located at Borrower's address as shown in the
application, (ii) except for inventory sold or accounts collected in the
ordinary course of Borrower's business, Borrower shall not sell, offer to sell,
or otherwise transfer or dispose of the Collateral, (iii) no one else has any
interest in or claim against the Collateral that Borrower has not already told
Lender about, (iv) Borrower shall not pledge, mortgage, encumber or otherwise
permit the Collateral to be subject to any lien, security interest, encumbrance
or charge, other than the security interest provided for in this Agreement and
(v) Borrower shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral for less than the fair market value thereof. Borrower shall
defend Lenders rights in the Collateral against the claims and demands of all
other persons. All proceeds from any unauthorized disposition of the Collateral
shall be held in trust for Lender, shall not be co-mingled with any other funds
and shall immediately be delivered to Lender. This requirement however, does not
constitute consent by Lender to any such disposition.




14.

TAXES, ASSESSMENTS AND LIENS. Borrower will complete and file all necessary
federal, state and local tax returns and will pay when due all taxes,
assessments, levies and liens upon the Collateral and provide evidence of such
payments to Lender upon request.




15.

INSURANCE. Borrower shall procure and maintain such insurance as Lender may
require with respect to the Collateral, in form, amounts and coverage reasonably
acceptable to Lender and issued by a company reasonably acceptable to Lender
naming Lender as loss payee. If Borrower at any time fails to obtain or maintain
any insurance as required under this Agreement, Lender may obtain such insurance
as Lender deems appropriate at Borrower's sole cost and expense. Borrower shall
promptly notify Lender of any loss of or damage to the Collateral,




16.

REPAIRS AND MAINTENANCE. Borrower agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Borrower further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.




17.

INSPECTION OF COLLATERAL AND PLACE OF BUSINESS; USE OF PHOTOGRAPHS AND
TESTIMONIALS. Lender and Lender's designated representatives and agents shall
have the right during Borrowers normal business hours and at any other
reasonable time to examine the Collateral wherever located and the interior and
exterior of any Borrower place of business. During an examination of any
Borrower place of business, Lender may examine, among other things, whether
Borrower (i) has a place of business that is separate from any personal
residence, (ii) is open for business, (iii) has sufficient inventory to conduct
Borrowers business and (iv) has one or more credit card terminals if Borrower
processes credit card transactions. When performing an examination, Lender may
photograph the interior and exterior of any Borrower place of business,
including any signage, and may photograph any individual who has signed the
Agreement ("Signatory") unless the Signatory previously has notified Lender that
he or she does not authorize Lender to photograph the Signatory. Lender may
obtain testimonials from any Signatory, including testimonials on why Borrower
needed the Loan and how the Loan has helped Borrower. Any photograph and
testimonial will become and remain the sole property of Lender. Borrower and
each Signatory grant Lender the irrevocable and permanent right to display and
share any photograph and testimonial in all forms and media, including composite
and modified representations, for all purposes, including but not limited to any





trade or commercial purpose, with any Lender employees and agents and with the
general public. Lender may, but is not required to, use the name of any Borrower
and Signatory as a credit in connection with any photograph and testimonial.
Borrower and each Signatory waive the right to inspect or approve versions of
any photograph or testimonial or the written copy or other media that may be
used in connection with same. Borrower and each Signatory release Lender from
any claims that may arise regarding the use of any photograph or testimonial,
including any claims of defamation, invasion of privacy or infringement of moral
rights, rights of publicity or copyright.




18.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lenders interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any related documents, including
but not limited to Borrowers failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any related
documents, Lender on Borrowers behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. To the extent
permitted by applicable law, all such expenses will become a part of the
Obligations and, at Lenders option, will: (i) be payable on demand; (ii) be
added to the balance of the Loan and be apportioned among and be payable with
any installment payments to become due during the remaining term of the Loan; or
(iii) be treated as a balloon payment that will be due and payable at the Loan's
maturity. Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon an Event of Default.




19.

BORROWERS REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants that
(i) Borrower will comply with all laws, statutes, regulations and ordinances
pertaining to the conduct of Borrower's business and promises to hold Lender
harmless from any damages, liabilities, costs, expenses (including attorneys'
fees) or other harm arising out of any violation thereof; (ii) Borrowers
principal executive office and the office where Borrower keeps its records
concerning its accounts, contract rights and other property, is that shown in
the application; (iii) Borrower is duly organized, licensed, validly existing
and in good standing under the laws of its state of formation and shall
hereafter remain in good standing in that state, and is duly qualified, licensed
and in good standing in every other state in which it is doing business, and
shall hereafter remain duly qualified, licensed and in good standing in every
other state in which it is doing business, and shall hereafter remain duly
qualified, licensed and in good standing in every other state in which the
failure to qualify or become licensed could have a material adverse effect on
the financial condition, business or operations of Borrower; (iv) the true and
correct legal name of the Borrower is set forth in the application; (v) the
aggregate ownership percentage of the Signatories is greater than or equal to
fifty percent (50%) of the Borrowers business; (vi) the execution, delivery and
performance of this Agreement, and any other document executed in connection
herewith, are within Borrowers powers, have been duly authorized, are not in
contravention of law or the terms of Borrowers charter, by-laws or other
constaling documents, or of any indenture, agreement or undertaking to which
Borrower is a party; (vii) organization papers and al] amendments thereto of
Borrower have been duly flied and are in proper order and any capital stock
issued by Borrower and outstanding was and is properly issued and all books and
records of Borrower are accurate and up to date and will be so maintained;
(viii) Borrower (a) is subject to no charter, corporate or other legal
restriction, or any judgment, award, decree, order, governmental rule or
regulation or contractual restriction that could have a material adverse effect
on its financial condition, business or prospects, and (b) is in compliance with
its charter, by-laws and other constating documents, all contractual
requirements by which it may be bound and all applicable laws, rules and
regulations other than laws, rules or regulations the validity or applicability
of which it is contesting in good faith or provisions of any of the foregoing
the failure to comply with which cannot reasonably be expected to materially
adversely affect its financial condition, business or prospects or The value of
the Collateral; and (ix) there is no action, suit, proceeding or investigation
pending or, to Borrowers knowledge, threatened against or affecting it or any of
its assets before or by any court or other governmental authority which, if
determined adversely to it, would have a material adverse effect on its
financial condition, business or prospects or the value of the Collateral.

20. INTEREST AND FEES. Borrower agrees to pay in full the interest as set forth
in the accompanying Business Loan and Security Agreement Supplement. In addition
to any other fees described in the Agreement, Borrower agrees to pay the
following fees:



A.

Origination Fee: A one-time Origination Fee in the amount set forth in the
accompanying Business Loan and Security Agreement Supplement Borrower agrees
that this fee will be immediately deducted from the proceeds of Borrowers Loan.



B.

Returned Payment Fee: A Returned Payment Fee in the amount set forth in the
accompanying Business Loan and Security Agreement Supplement if any electronic
payment processed on Borrowers Loan is returned unpaid or dishonored for any
reason.



C.

Late Fee: A Late Fee in the amount set forth in the accompanying Business. Loan
and Security Agreement Supplement if a scheduled payment is not received by
Lender as provided in the payment schedule set forth in the accompanying
Business Loan and Security Agreement Supplement.

Payments made by Borrower hereunder will be applied and allocated between Loan
principal, interest and fees in the manner set forth in Section 8.

21. INTEREST AND FEES EXCEEDING PERMITTED LIMIT. If the Loan is subject to a law
that sets maximum charges, and that law is finally interpreted so that the
interest or other fees collected or to be collected in connection with this
Agreement exceed the permitted limits, then (i) any such charge will be reduced
by the amount necessary to reduce the charge to the permitted limit and (ii) if
required by applicable law, any sums already collected from Borrower that exceed
the permitted limits will be refunded or credited to Borrower.

22. ONLINE CUSTOMER PORTAL. When Borrower signs in with Borrowers valid username
and password at loans.ondeck.com, Borrower can obtain information about the
Borrowers Loan, such as the outstanding balance, daily transactions and fees. No
additional paper statement will be mailed to Borrower. Borrower agrees not to
share Borrowers username and password to loans.ondeck.com with any third party.




23. FINANCIAL INFORMATION AND REEVALUATION OF CREDIT. Borrower and each
guarantor (if any) authorize Lender to obtain business and personal credit
bureau reports in Borrower's and any guarantors name, respectively, at any time
and from time to time for purposes of deciding whether to approve the requested
Loan or for any update, renewal, extension of credit or other lawful purpose.
Upon Borrower's or any guarantor's request, Lender will advise Borrower or
guarantor if Lender obtained a credit report and Lender will give Borrower or
guarantor the credit bureau's name and address. Borrower and each guarantor (if
any) agree to submit current financial information, a new credit application, or
both, in Borrower's name and in the name of each guarantor, respectively, at any
time promptly upon Lender's request. Borrower authorizes Lender to act as
Borrower's agent for purposes of accessing and retrieving transaction history
information regarding Borrower from Borrower's designated merchant processor(s).
Lender may report Lender's credit experiences with Borrower and any guarantor of
Borrower's Loan to third parties as permitted by law. Borrower also agrees that
Lender may release information to comply with governmental reporting or legal
process that Lender believes may be required, whether or not such is in fact
required, or when necessary or helpful in completing a transaction, or when
investigating a loss or potential loss. Borrower is hereby notified that a
negative credit report reflecting on Borrower's credit record may be submitted
to a credit reporting agency if Borrower fails to fulfill the terms of their
respective credit obligations hereunder.




24.

ATTORNEYS' FEES AND COLLECTION COSTS. To the extent not prohibited by applicable
law, Borrower shall pay to Lender on demand any and all expenses, including, but
not limited to, collection costs, all attorneys' fees and expenses, and all
other expenses of like or unlike nature which may be





expended by Lender to obtain or enforce payment of Obligations either as against
Borrower or any guarantor or surety of Borrower or in the prosecution or defense
of any action or concerning any matter arising out of or connected with the
subject matter of this Agreement, the Obligations or the Collateral or any of
Lender's rights or interests therein or thereto, including, without limiting the
generality of the foregoing, any counsel fees or expenses incurred in any
bankruptcy or insolvency proceedings and all costs and expenses (including
search fees) incurred or paid by Lender in connection with the administration,
supervision, protection or realization on any security held by Lender for the
debt secured hereby, whether such security was granted by Borrower or by any
other person primarily or secondarily liable (with or without recourse) with
respect to such debt, and all costs and expenses incurred by Lender in
connection with the defense, settlement or satisfaction of any action, claim or
demand asserted against Lender in connection therewith, which amounts shall be
considered advances to protect Lender's security, and shall be secured hereby.
To the extent permitted by applicable law, all such expenses will become a part
of the Obligations and, at Lenders option, will: (i) be payable on demand; (ii)
be added to the balance of the Loan and be apportioned among and be payable with
any installment payments to become due during the remaining term of the Loan; or
(iii) be treated as a balloon payment that will be due and payable at the Loan's
maturity. Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon an Event of Default.




25.

BORROWER'S REPORTS. Promptly upon Lender's written request, Borrower and each
guarantor agrees to provide Lender with such information about the financial
condition and operations of Borrower or any guarantor, as Lender may, from time
to time, reasonably request Borrower also agrees promptly upon becoming aware of
any Event of Default, or the occurrence or existence of an event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default hereunder, to promptly provide notice thereof to Lender in writing.




26.

TELEPHONE COMMUNICATIONS. Borrower hereby expressly consents to receiving calls
and messages, including auto-dialed and pre-recorded message calls and SMS
messages (including text messages) from Lender, its affiliates, marketing
partners, agents and others calling at Lender's request or on its behalf, at any
telephone numbers that Borrower has provided or may provide in the future or
otherwise in Lender's possession (including any cellular or mobile telephone
numbers).




27.

INDEMNIFICATION. Except for Lender's gross negligence or willful misconduct,
Borrower will indemnify and save Lender harmless from all losses, costs,
damages, liabilities or expenses (including, without limitation, court costs and
reasonable attorneys' fees) that Lender may sustain or incur by reason of
defending or protecting Lender's security interest or the priority thereof or
enforcing the Obligations, or in the prosecution or defense of any action or
proceeding concerning any matter arising out of or in connection with this
Agreement and/or any other documents now or hereafter executed in connection
with this Agreement and/or the Obligations and/or the Collateral. This indemnity
shall survive the repayment of the Obligations and the termination of this
Agreement.




28.

MERGERS, CONSOLIDATIONS OR SALES. Borrower represents and agrees that Borrower
will not (I) merge or consolidate with or into any other business entity or (ii)
enter into any joint venture or partnership with any person, firm or
corporation.




29.

CHANGE IN LEGAL STATUS. Without Lender's consent, Borrower represents and agrees
that Borrower will not (i) change its name, its place of business or, if more
than one, chief executive office, its mailing address, or organizational
identification number if it has one, or (ii) change its type of organization,
jurisdiction of organization or other legal structure. If Borrower does not have
an organizational identification number and later obtains one, Borrower shall
promptly notify Lender of such taxpayer identification number.




30.

DEFAULT. The occurrence of any one or more of the following events (herein,
”Events of Default") shall constitute, without notice or demand, a default under
this Agreement and all other agreements between Lender and Borrower and
instruments and papers given Lender by Borrower, whether such agreements,
instruments, or papers now exist or hereafter arise: (I) Lender is unable to
collect any Automatic Payment Plan payment on two consecutive dates due and/or,
Borrower fats to pay any Obligations on two consecutive dates due; (ii) Borrower
fails to comply with, promptly, punctually and faithfully perform or observe any
term, condition or promise within this Agreement; (it) the determination by
Lender that any representation or warranty heretofore, now or hereafter made by
Borrower to Lender, in any documents, instrument, agreement, or paper was not
true or accurate when given; (iv) the occurrence of any event such that any
indebtedness of Borrower from any lender other than Lender could be accelerated,
notwithstanding that such acceleration has not taken place; (v) the occurrence
of any event that would cause a lien creditor, as that term is defined in
Section 9-102 of the Uniform Commercial Code, (other than Lender) to take
priority over the Loan made by Lender; (vi) a filing against or relating to
Borrower (unless consented to in writing by Lender) of (a) a federal tax lien in
favor of the United States of America or any political subdivision of the United
States of America, or (b) a state tax lien in favor of any state of the United
States of America or any political subdivision of any such state; (vii) the
occurrence of any event of default under any other agreement between Lender and
Borrower or instrument or paper given Lender by Borrower, whether such
agreement, instrument, or paper now exists or hereafter arises (notwithstanding
that Lender may not have exercised its rights upon default under any such other
agreement, instrument or paper); (viii) any act by, against, or relating to
Borrower, or its property or assets, which act constitutes the application for,
consent to, or sufferance of the appointment of a receiver, trustee or other
person, pursuant to court action or otherwise, over all, or any part of
Borrower's property; (ix) the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of Borrower, or the occurrence of
any other voluntary or involuntary liquidation or extension of debt agreement
for Borrower; (x) the failure by Borrower to generally pay the debts of Borrower
as they mature; (xi) adjudication of bankruptcy or insolvency relative to
Borrower; (xii) the entry of an order for relief or similar order with respect
to Borrower in any proceeding pursuant to Tile 11 of the United States Code
entitled ”Bankruptcy” (the “Bankruptcy Code”) or any other federal bankruptcy
law: (xiii) the filing of any complaint, application or petition by or against
Borrower initiating any matter in which Borrower is or may be granted any relief
from the debts of Borrower pursuant to the Bankruptcy Code or any other
insolvency statute or procedure; (xiv) the calling or sufferance of a meeting of
creditors of Borrower, (xv) the meeting by Borrower with a formal or informal
creditor's committee; (xvi) the offering by or entering into by. Borrower of any
composition, extension or any other arrangement seeking relief or extension for
the debts of Borrower, or the initiation of any other judicial or non judicial
proceeding or agreement by, against or including Borrower that seeks or intends
to accomplish a reorganization or arrangement with creditors; (xvii) the entry
of any judgment against Borrower, which judgment is not satisfied or appealed
from (with execution or similar process stayed) within 15 days of its entry the
occurrence of any event or circumstance with respect to Borrower such that
Lender shall believe in good faith that the prospect of payment of all or any
part of the Obligations or the performance by Borrower under this Agreement or
any other agreement between Lender and Borrower is impaired or there shall occur
any material adverse change in the business or financial condition of Borrower
(such event specifically includes, but is not limited to, taking additional
financing from a credit card advance, cash advance company or an additional
working capital loan without the prior written consent of Lender); (xix) the
entry of any court order that enjoins, restrains or in any way prevents Borrower
from conducting all or any part of its business affairs in the ordinary course
of business; ()o() the occurrence of any uninsured loss, theft, damage or
destruction to any material asset(s) of Borrower; NO any act by or against, or
relating to Borrower or its assets pursuant to which any creditor of Borrower
seeks to reclaim or repossess or reclaims or repossesses all or a portion of
Borrowers assets; (W) the termination of existence, dissolution or liquidation
of Borrower or the ceasing to carry on actively any substantial part of
Borrower's current business; (xxiii) this Agreement shall, at any time after its
execution and delivery and for any reason, cease to be in full force and effect
or shall be declared null and void, or the validity or enforceability hereof
shall be contested by Borrower or any guarantor of Borrower denies it has any
further liability or obligation hereunder; (xxiv) any guarantor or person
signing a support agreement in favor of Lender shall repudiate, purport to
revoke or fail to perform his or her obligations under his guaranty or support
agreement in favor of Lender or any corporate guarantor shall cease to exist;
(xxv) any material change occurs in Borrower’s ownership or organizational
structure (acknowledging that any change in ownership will be deemed material
when ownership is closely held); (xxvi) if Borrower is a sole proprietorship,
the owner dies; if Borrower is a trust, a tutor dies; if Borrower is a
partnership, any general or managing partner dies; if Borrower is a corporation,
any principal officer or 10% or greater shareholder dies; if Borrower is a





limited liability company, any managing member dies; if Borrower is any other
form of business entity, any person(s) directly or indirectly controlling 10% or
more of the ownership interests of such entity dies.




31. RIGHTS AND REMEDIES UPON DEFAULT. Subject to applicable law, if an Event of
Default occurs under this Agreement, at any time thereafter, Lender may exercise
any one or more of the following rights and remedies:




A.

Refrain from Disbursing Loan Proceeds: Lender may refrain from disbursing
Borrowers Loan proceeds to Borrowers Designated Checking Account.



B.

Debit Amounts Due From Borrowers Accounts: Lender may debit from Borrowers
Designated Checking Account all Automatic Payment Plan payments that Lender was
unable to collect and/or the amount of any other Obligations that Borrower
failed to pay.



C.

Accelerate Indebtedness: Lender may declare the entire Obligations immediately
due and payable, without notice of any kind to Borrower.



D.

Assemble Collateral: Lender may require Borrower and/or Guarantor to deliver; to
Lender all or any portion of the Collateral and any and all certificates of
title and other documents relating to the Collateral. Lender may require
Borrower and/or Guarantor to assemble the Collateral and make it available to
Lender at a place to be designated by Lender. Lender also shall have full power
to enter, provided Lender does so without a breach of the peace or a trespass,
upon the property of Borrower and/or Guarantor to take possession of and remove
the Collateral. If the Collateral contains other goods not covered by this
Agreement at the time of repossession, Borrower and Guarantor agree that Lender
may take such other goods, provided that Lender makes reasonable efforts to
return them to Borrower and Guarantor after repossession.



E.

Sell the Collateral: Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lenders own name or
that of Borrower and/or Guarantor. Lender may sell the Collateral at public
auction or private sale. Unless the Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market, Lender will give
Borrower, Guarantor and other persons as required by law, reasonable notice of
the time and place of any public sale, or the time after which any private sale
or any other disposition of the Collateral is to be made. However, no notice
need be provided to any person who, after an Event of Default occurs, enters
into and authenticates an agreement waiving that person's right to notification
of sale. The requirements of reasonable notice shall be met if such notice is
given at least 10 days before the time of the sale or disposition. All expenses
relating to the disposition of the Collateral, including without limitation the
expenses of retaking, holding, insuring, preparing for sale and selling the
Collateral, shall become a part of the Obligations secured by this Agreement. To
the extent permitted by applicable law, all such expenses will become a part of
the Obligations and, at Lenders option, will: (i) be payable on demand; (ii) be
added to the balance of the Loan and be apportioned among and be payable with
any installment payments to become due during either (a) the term of any
applicable insurance policy or (b) the remaining term of the Loan; or (iii) be
treated as a balloon payment that will be due and payable at the Loan's
maturity.



F.

Appoint Receiver: Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Obligations. The receiver
may serve without bond if permitted by law. Lenders right to the appointment of
a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Obligations by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.



G.

Collect Revenues, Apply Accounts: Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender may at any time in Lenders discretion transfer any Collateral into
Lenders own name or that of Lenders nominee and receive the payments, rents,
income and revenues therefrom and hold the same as security for the Obligations
or apply it to payment of the Obligations in such order of preference as Lender
may determine. Insofar as the Collateral consists of accounts, general
intangibles, insurance policies, instruments, chattel paper, chases in action,
or similar property, Lender may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose or realize on the Collateral as Lender
may determine, whether or not any amount included within the Obligations is then
due. For these purposes, Lender may, on behalf of and in the name of Borrower
and/or Guarantor, receive, open and dispose of mail addressed to Borrower;
change any address to which mail and payments are to be sent; and endorse notes,
checks, drafts, money orders, documents of title, instruments and items
pertaining to payment, shipment or storage of any Collateral. To facilitate
collections, Lender may notify account debtors and obligors on any Collateral to
make payments directly to Lender.



H.

Obtain Deficiency: If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower and/or Guarantor for any
deficiency remaining on the Obligations due to Lender after application of all
amounts received from the exercise of the rights provided in this Agreement.
Borrower and/or Guarantor shall be liable for a deficiency even if the
transaction described in this subsection is a sale of accounts or chattel paper.



I.

Other Rights and Remedies: Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity or
otherwise.



J.

Election of Remedies: Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, any related
documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Borrower under the Agreement, after
Borrowers failure to perform, shall not affect Lenders right to declare a
default and exercise its remedies.



32.

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. Borrower and Lender agree that
this Agreement and Borrowers Loan will be governed by federal law, and, to the
extent state law applies, the substantive law of California. These laws will
apply no matter where Borrower lives or obtained this Loan. Subject to Section
32 below, Borrower and Lender agree that any action or proceeding to





enforce or arising out of this Agreement shall be brought in any court of the
State of California or in the United States District Court for the Southern
District of California, and Borrower waives personal service of process.
Borrower and Lender agree that venue is proper in such courts.



33.

ARBITRATION. To the extent that a claim or dispute arises out of, or in relation
to this Agreement, including without [imitation, the terms, construction,
interpretation, performance, termination, breach, or enforceability of this
Agreement, the parties hereby agree that the claim or dispute shall be, at the
election of either party, resolved by mandatory binding arbitration in Virginia
within a reasonable time period not to exceed ninety (90) days. The parties
(including, without limitation, the Guarantors) agree that the arbitration shall
be administered by JAMS and the arbitration shall be conducted in accordance
with the Expedited Procedures of the JAMS Comprehensive Arbitration Rules and
Procedures except as otherwise agreed in this Agreement. The arbitrator shall be
chosen in accordance with the procedures of JAMS, and shall base the award on
applicable Virginia law. The parties agree that the arbitration shall be
conducted by a single arbitrator. Judgment on the award may be entered in any
court having jurisdiction, subject to Section 32 above. The parties further
agree that the costs of the arbitration shall be divided equally between them,
except that Lender will consider in good faith a request by Borrower to pay the
costs of arbitration. Each party may pursue arbitration solely in an individual
capacity, and not as a representative or class member in any purported class or
representative proceeding. The arbitrator may not consolidate more than one
person's or entity's claims, and may not otherwise preside over any form of a
representative or class proceeding. This arbitration section is governed by the
Federal Arbitration Act. 9 U.S.C. §§ 1-16.



34.

NO WAIVER BY LENDER. No delay or omission on the part of Lender in exercising
any rights under this Agreement, any related guaranty or applicable law shall
operate as a waiver of such right or any other right. Waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. All Lenders rights and remedies, whether evidenced hereby or by
any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.



35.

ASSIGNMENT. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties hereto; provided, however, that
Borrower may not assign this Agreement or any rights or duties hereunder without
Lenders prior written consent and any prohibited assignment shall be absolutely
null and void. No consent to an assignment by Lender shall release Borrower from
its Obligations. Lender may assign this Agreement and its rights and duties
hereunder and no consent or approval by Borrower is required in connection with
any such assignment Lender reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in
Lenders rights and benefits hereunder. In connection with any assignment or
participation, Lender may disclose ail documents and information that Lender now
or hereafter may have relating to Borrower or Borrowers business. To the extent
that Lender assigns its rights and obligations hereunder to another party,
Lender thereafter shall be released from such assigned obligations to Borrower
and such assignment shall affect a novation between Borrower and such other
party.



36.

INTERPRETATION. Paragraph and section headings used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.



37.

SEVERABILITY. If one or more provisions of this Agreement (or the application
thereof) is determined invalid, illegal or unenforceable in any respect in any
jurisdiction, the same shall not invalidate or render illegal or unenforceable
such provision (or its application) in any other jurisdiction or any other
provision of this Agreement (or its application).



38.

NOTICES. Except as otherwise provided in this Agreement, notice under this
Agreement must be in writing. Notices will be deemed given when deposited in the
U.S. mail, postage prepaid, first class mail; when delivered in person; or when
sent by registered mail; by certified mail: by nationally recognized overnight
courier; or when sent by electronic mail. Notice to Borrower will be sent to
Borrower's last known address or electronic mail address in Lender's records for
this Loan. Notice to Lender may be sent to our Servicer: On Deck Capital, 901 N
Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of Operations.



39.

RECORDKEEPING AND AUDIT REQUIREMENTS. Lender shall have no obligation to
maintain any electronic records or any documents, schedules, invoices or any
other paper delivered to Lender by Borrower in connection with this Agreement or
any other agreement other than as required by law. Borrower will at all times
keep accurate and complete records of Borrowers accounts and Collateral. At
Lenders request, Borrower shall deliver to Lender:



(i)

schedules of accounts and general intangibles; and (ii) such other information
regarding the Collateral as Lender shall request. Lender, or any of its agents,
shall have the right to call any telephone numbers that Borrower has provided or
may provide in the future or otherwise in the Lenders possession (including any
cellular or mobile telephone numbers) at intervals to be determined by Lender,
and without hindrance or delay, to inspect, audit, check, and make extracts from
any copies of the books, records, journals, orders, receipts, correspondence
that relate to Borrowers accounts and Collateral or other transactions between
the parties thereto and the general financial condition of Borrower and Lender
may remove any of such records temporarily for the purpose of having copies made
thereof. If Borrower was referred to Lender for this Loan by a third party (the
'Referring Pen, then Borrower consents to Lender sharing certain reasonable
information about Borrower with the Referring Party for purposes of the
Referring Party verifying and/or auditing loans made through such Referring
Party's referrals.




40. GOVERNING LAW. Subject to Section 33 above, our relationship including this
Agreement and any claim, dispute or controversy (whether in contract, tort, or
otherwise) at any time arising from or relating to this Agreement is governed
by, and this Agreement will be construed in accordance with,





applicable federal law and (to the extent not preempted by federal law)
California law without regard to internal principles of conflict of laws. The
legality, enforceability and interpretation of this Agreement and the amounts
contracted for, charged and reserved under this Agreement will be governed by
such laws. Borrower understands and agrees that (i) Lender is located in
California, (ii) Lender makes all credit decisions from Lender's office in
California, (iii) the Loan is made in California (that is, no binding contract
will be formed until Lender receives and accepts Borrowers signed Agreement in
California) and (iv) Borrowers payments are not accepted until received by
Lender in California.



41.

WAIVER OF NOTICES AND OTHER TERMS. Except for any notices provided for in this
Agreement, Borrower and any person who has obligations pursuant to this
Agreement (e.g., a guarantor), to the extent not prohibited by applicable law
hereby, waives demand, notice of nonpayment, notice of intention to accelerate,
notice of acceleration, presentment, protest, notice of dishonor and notice of
protest. To the extent permitted by applicable law, Borrower and any person who
has obligations pursuant to this Agreement also agrees: Lender is not required
to file suit, show diligence in collection against Borrower or any person who
has obligations pursuant to this Agreement, or proceed against any Collateral;
Lender may, but will not be obligated to, substitute, exchange or release any
Collateral; Lender may release any Collateral, or fail to realize upon or
perfect Lenders security interest in any Collateral; Lender may, but will not be
obligated to, sue one or more persons without joining or suing others; and
Lender may modify, renew, or extend this Agreement (repeatedly and for any
length of time) without notice to or approval by any person who has obligations
pursuant to this Agreement (other than the party with whom the modification,
renewal or extension is made).



42.

MONITORING, RECORDING AND ELECTRONIC COMMUNICATIONS. In order to ensure a high
quality of service for Lenders customers, Lender may monitor and/or record
telephone calls between Borrower and Lender's employees or agents. Borrower
acknowledges that Lender may do so and agrees in advance to any such monitoring
or recording of telephone calls. Borrower also agrees that Lender may
communicate with Borrower electronically by e-mail.



43.

JURY TRIAL WAIVER. To the extent not prohibited by applicable law, Borrower and
Lender waive their right to a trial by jury of any claim or cause of action
based upon, arising out of or related to the Agreement and all other
documentation evidencing the Obligations, in any legal action or proceeding.
Subject to Section 33 above, any such claim or cause of action shall be tried by
court sitting without a jury.



44.

CONFIDENTIALITY. Borrower shall not make, publish or otherwise disseminate in
any manner a copy of this Agreement or any public statement or description of
the terms of this Agreement, except to its employees advisors and similar
persons who have a legitimate need to know its contents.



45.

ENTIRE AGREEMENT. Any application Borrower signed or otherwise submitted in
connection with the Loan, the accompanying Business Loan and Security Agreement
Supplement and the Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debits) and any other documents required by Lender now or
in the future in connection with this Agreement and Borrower's Loan are hereby
incorporated into and made a part of this Agreement This Agreement is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any prior written or verbal communications or instruments relating
thereto.



46.

COUNTERPARTS; ELECTRONIC SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which counterparts shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument. For
purposes of the execution of this Agreement, signatures delivered by electronic
or fax submission shall be treated in all respects as original signatures.



47.

CUSTOMER SERVICE CONTACT INFORMATION. If you have questions or comments about
your Loan, you may contact our Servicer, on Deck Capital, Inc. by (i) e-mail at
support@ondeck.corn, (ii) telephone at (888) 2694246 or (iii) mail at 901 N
Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of Operations.



48.

GRANT OF LICENSE TO USE THE ON DECK PLATFORM. Subject to Borrowers compliance
with this Agreement and the Terms of Use for the On Deck Platform, Servicer
grants Borrower a nonexclusive, revocable, non­transferable, non-sublicenseable,
limited right and royalty free license to use the On Deck Platform, effective
solely during the term of the Loan and so long as an Event of Default has not
occurred. The license granted to Borrower is personal, and no rights hereunder
may be transferred by Borrower without the express written approval of Servicer.
Servicer may terminate the license granted hereunder without notice at any time
after an Event of Default has occurred.




49. PERSONAL GUARANTY. Each Guarantor, jointly and severally (if more than one),
absolutely and unconditionally guarantee the prompt payment to Lender, including
its successors and assignees, of any and all Obligations incurred by the
Borrower pursuant to the Agreement (this “Personal Guaranty"). Each Guarantor
further agrees to repay the Obligations on demand, without requiring Lender
first to enforce payment against Borrower. This is a guarantee of payment and
not of collection. This is an absolute, unconditional, primary, and continuing
obligation and will remain in full force and effect until the first to occur of
the following: (a) all of the Obligations have been indefeasibly paid in full,
and Lender has terminated this Personal Guaranty, or (b) 30 days after the date
on which written notice of revocation is actually received and accepted by
Lender. No revocation will affect: (i) the then existing liabilities of the
revoking Guarantor under this Personal Guaranty; (ii) Obligations created,
contracted, assumed, acquired or incurred prior to the effective date of such
revocation; (iii) Obligations created, contracted, assumed, acquired or incurred
after the effective date of such revocation pursuant to any agreement entered
into or commitment obtained prior to the effective date of such revocation; or
(iv) any Obligations then or thereafter arising under the agreements or
instruments then in effect and then evidencing the Obligations. Each Guarantor
represents and warrants that it is a legal resident of the United States of
America. Each Guarantor waives all notices to which the Guarantor might
otherwise be entitled by law, and also waives all defenses, legal or equitable,
otherwise available to  the Guarantor. This Personal Guaranty shall be construed
in accordance with the laws of the State of California, and small inure to the
benefit of Lender, its successors and assigns. To the extent not prohibited by
applicable law, each of the undersigned Guarantors waives its right to a trial
by jury of any claim or cause of action based upon, arising out of or related to
this guaranty, the Agreement and all other documentation evidencing the
Obligations, in any legal action or proceeding. Subject to Section 33 above, any
such claim or cause of action shall be tried by court sitting without a jury.




[Signature Page Follows]










Guarantor #1:

Borrower #1:

(Signature)

(Signature)







LORI WINTHER

LORI WINTHER




Date:

Title:




Date:







Guarantor #2:

Borrower #2:

(Signature)

(Signature)







KYLE WINTHER

KYLE WINTHER




Date:

Title:




Date:







Guarantor #3:

Borrower #3:

(Signature)

(Signature)







GARY PERLINGOS

GARY PERLINGOS




Date:

Title:




Date:










Note: Both sections 49 (Personal Guaranty) and 50 (Certification and Signatures)
must be signed and dated before a loan can be funded.

50. CERTIFICATION AND SIGNATURES. By signing below or authorizing the person
signing below to sign on its behalf, Borrower certifies that Borrower has
received a copy of this Agreement and that Borrower has read, understood and
agreed to be bound by its terms. Each person signing below certifies that each
person is signing on behalf of the Borrower and/or in the capacity indicated
below the signers name and that such signer is authorized to execute this
Agreement on behalf of or the in stated relation to Borrower.

Use of Proceeds Certification

As referred to in Section 4, by signing below, the Borrower certifies,
acknowledges and understands that the proceeds from the requested Loan will be
used solely for purchasing or acquiring specific products or services, for the
following purposes only:

- working capital

- insurance (but not self insurance programs)

- services or equipment

- merchandise, inventory or specified goods

- improvements / construction of facilities (but not purchase of real estate)

- loans to finance specified sales transactions

- public works projects or educational services (e.g., training)




For Lenders Use Only: This Agreement has been received and accepted by Lender in
Virginia after being signed by Borrower and any Guarantor(s).

By:




(Signature)










(Print Name)

Position:

Date:



